DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        Receipt is acknowledged of applicant's amendment filed on 08/19/2021. Claim 1 has been amended. Claim 36 has been added. Claims 1-15, and 20 have been previously canceled. Claims 16-19 and 21-36 are pending and an action on the merits is as follows.
Claim Rejections - 35 USC § 103
3.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    526
    486
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    737
    483
    media_image2.png
    Greyscale


 Claims 16-17, 24-26, 28-36 are rejected under 35 U.S.C. 103 as being unpatentable over Altonen et al., (US 2010/0127626 A1), hereinafter refer to as Altonen in view of Beausoleil, (US 2014/0119022 A1), hereinafter refer to as Beausoleil.
         Regarding claim 16, Altonen discloses apparatus comprising: 
a circuit that: 
is disposed, on a circuit board (section 0068), inside a driver housing (dimmer driver) defining a central axis (as shown in fig.11); and 
includes a circuit component (112, slider knob, fig.3) that is configured to cause the circuit to change a light output of a fixture from one light output level to another (sections 0040, 0068); and 
a control indicator (such as 516, 514, fig.11) that is: 
disposed outside the driver housing (as shown in fig.11); and 
configured to point to indicants disposed on an external surface of the driver housing (as shown in fig.11), each indicant (section 0067) corresponding to one of the light output levels (section 0070); and 
a shaft (152, fig.3) that: 
is linked to the circuit component (as shown in fig.3, the shaft links to the slider knob circuit component 112, section 0047); and 
bears the control indicator;
a support (the structure to mount the components, such as bezel 512, as shown in fig.11) extending upward from the driver housing along the central axis; 
wherein: 

in operation, alignment of the control indicator with one of the indicants indicates to which light output level the fixture is set (the corresponding indicators will indicate according to the intensities level, as shown in fig.11, section 0072).  
            But Altonen fails to specifically disclose a rotatable circuit component and the shaft link to the ratable circuit component as claimed. 
            However Altonen in section 0006 teaches of the user interface of a wall-mounted dimmer switch can be a liner slider or rotary knob.  
            Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the slider knob in fig.3 to be rotary knob because dimmer switches typically include user interface and the rotary knob is one of the common choices for user interface (section 0006).
             But Altonen fails to specifically disclose a landscape lighting device as claimed.                       However Beausoleil teaches of a lighting system is used as a landscaping lighting system (section 0010).
            Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply Altonen’s lighting system in a landscaping lighting device because Beausoleil provides the motivation that using Altonen’s lighting system in a landscaping light device can achieve the adjustments to the light intensity level to solve the landscaping device being uncomfortable to look at and a need for lighting systems that enable to be changeable, controllable and adjustable (sections 0008-0009).

          Regarding claim 17, the apparatus of claim 16, Altonen further discloses wherein the rotatable circuit component is a potentiometer (150, section 0050, 150 is a portion within the dimmer switch as shown in in fig.11).  
          Regarding claim 24, the apparatus of claim 16, Altonen further discloses the apparatus further comprising a seal (512, fig.11) defining a hole (as shown in fig.11 or 3); 
wherein: the seal prevents entry of dirt and water into a cavity (the bezel, as shown in fig.11): that is defined by the driver housing (as shown in fig.3 or 11); and 
in which the circuit is disposed (as shown in fig.3 or 11); and 
the shaft extends through the hole (as shown in fig.3 or 11).  
          Regarding claim 25, the apparatus of claim 16, Altonen further discloses the apparatus further comprising a seal that: defines a hole; and is in physical contact with the driver housing (as shown in fig.3 or 11).  
          Regarding claim 26, the apparatus of claim 16, Altonen further discloses	wherein: the shaft supports a control knob (as shown in fig.3); and the seal includes: a flat collar in contact with a rear portion of the control knob (as shown in fig.3); and a tapered shaft portion which surrounds a portion of the shaft (as shown in fig.3).  
          Regarding claim 28, the apparatus of claim 16, Altonen further discloses	wherein: the shaft includes a ridge; the rotatable circuit component defines a slot; and the ridge is configured to engage the slot (as shown in fig.3). 
          Regarding claim 29, the apparatus of claim 16, Altonen further discloses the device further comprising a stop tab that is configured to prevent the shaft from rotating past a fixed position and the tab is fixed to the shaft (as shown in fig.3).
          Regarding claim 30, the apparatus of claim 29, Altonen further discloses wherein the tab is fixed to the shaft (as shown in fig.3).  
         Regarding claim 31, the apparatus of claim 29, Altonen further discloses the apparatus further comprising a hard stop that is configured to interfere with movement of the tab when the shaft reaches the position (as shown in fig.3).  
         Regarding claim 32, the apparatus of claim 31, Altonen further discloses wherein the hard stop is disposed at a position that is fixed relative to the driver housing (as shown in fig.3).  
          Regarding claim 33, the apparatus of claim 16, Altonen further discloses the apparatus a first ring of teeth (D51-D57); a second ring of teeth (521-527) that is configured to interlock with the first ring of teeth (as shown in figs.11,12); and a wire (as shown in fig.12); wherein: the first and second rings of teeth are configured to fix a direction of a beam emitted by the fixture; and the wire: is configured to provide power to an LED light source (section 0074, as shown in fig.11); and passes through both rings (as shown in fig.12).  
          Regarding claim 34, the apparatus of claim 16, Altonen further discloses	wherein the control indicator is included on a rotatable knob (as shown in fig.11).  
          Regarding claim 35, the apparatus of claim 16, Altonen further discloses wherein the shaft controls rotation of the rotatable circuit component (when the rotary 
          Regarding claim 36, the apparatus of claim 16, Altonen further discloses wherein the housing includes the support (as shown in fig.11).
Claim Rejections - 35 USC § 103
6.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.       Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Altonen in view of Beausoleil, as applied to claim 16 above, and further in view of Beachler et al., (3,263,918), hereinafter refer to as Beachler.
         Regarding claim 18, the apparatus of claim 16, Altonen in view of Beausoleil discloses and teaches of an apparatus as shown above. But fail to specifically disclose wherein the indicants include a wattage marking as claimed. However Beachler teaches of a device wherein the device comprising a panel (22) with indicators including wattage markings (fig.2) in purpose of obtaining reading directly (col.2, lines 37-40). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Altonen’s indicators with Beachler’s wattage marking because Beachler provides the motivation that using the wattage marking in the device can considerably reduce the time necessary to calculate power factor in 
         Regarding claim 19, the apparatus of claim 16, Beachler further teaches of wherein the indicants include a visible numeral (as shown in fig.2). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Altonen’s indicators with Beachler’s wattage marking because Beachler provides the motivation that using the wattage marking in the device can considerably reduce the time necessary to calculate power factor in accordance with formulae involving the meter readings as function of the power factor (co1, lines 18-23), and the values can be quickly determined (col.1, lines 21-25).
8.       Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Altonen in view of Beausoleil, as applied to claim 16 above, and further in view of Beausoleil, (US 2014/0119022 A1), hereinafter refer to as Beausoleil.
         Regarding claim 20, the apparatus of claim 16, Altonen in view of Beausoleil discloses and teaches of an apparatus for LED lighting load as shown above. But fails to specifically disclose wherein the indicants correspond to halogen-light equivalent outputs as claimed. However Beausoleil teaches of a device wherein the LED lighting is used in a halogen lights. Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to know that using LEDs in a halogen lights is a common way for energy saving, longer life and power efficiency.
Claim 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Altonen in view of Beausoleil, as applied to claim 16 above, and further in view of Fournier, (US 2012/0091900 A1), hereinafter refer to as Fournier.
         Regarding claim 21, the apparatus of claim 16, Altonen in view of Beausoleil discloses and teaches of an apparatus for LED lighting load as shown above. But fails to specifically disclose wherein the circuit operates on either a 12V AC or a 12V DC input as claimed. However, Fournier teaches of a control circuit operates under 12VAC or 12VDC (section 0002) from a transformer (section 0002). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the power supply of Altonen’s in view of Beausoleil’s circuit as Fournier’s because Fournier provides the motivation that it may be desirable for an outdoor lighting system to provide for a greater variety of landscape lighting effects (section 0003).
         Regarding claims 22 and 23, the apparatus of claim 21, Fournier further teaches of a control circuit operates under 12VAC or 12VDC (section 0002) from a transformer (section 0002). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the power supply of Altonen’s in view of Beausoleil’s circuit as Fournier’s because Fournier provides the motivation that it may be desirable for an outdoor lighting system to provide for a greater variety of landscape lighting effects (section 0003).
10.     Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Altonen in view of Beausoleil, as applied to claims 16 and 25 above, and further in view of Burrows, (US 7,837,866 B2), hereinafter refer to as Burrows.
Regarding claim 27, the apparatus of claim 25, Altonen in view of Beausoleil fails to specifically disclose wherein the seal is made of a flexible silicone material as claimed. However Burrows teaches of a switch element, wherein silicon putty may be used for a seal in purpose of preventing accumulation of dirt and the like [col.14, lines 17-20]. Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed to use silicon putty for a seal in Altonen’s dimming switch device because Burrows provides the motivation for a desired, a seal such as silicon putty may be used to prevent accumulation of dirt and the like (col.14, lines 17-20).
Response to Arguments
11.         Applicant’s arguments have been fully considered but they are moot in view of the new ground of rejections. Applicant has added new claim limitations to the independent claim, which is moot in view of the new prior art and the new citation from the previously cited prior art. “a landscaping lighting device” is disclosed by the newly added prior art Beausoleil (section 0010). Please see above for more details.

Conclusion
12.          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292.  The examiner can normally be reached on 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/J.C./Examiner, Art Unit 2844